PER CURIAM.
By this appeal, we are called upon to rule upon the propriety of a lifetime sentence for attempted first degree murder. This sentence is in excess of that provided by the statutes. See: Sections 777.04(4)(a) and 775.082(3)(b), Florida Statutes (1977).
Therefore, the sentence be and the same is hereby set aside. In all other respects, the adjudications and sentence on the second degree murder conviction are affirmed. The matter is returned to the trial court for an appropriate sentence on the conviction for attempted first degree murder.
Affirmed in part; reversed in part, with directions.